Case 1:15-cv-06549-CM-RWL Document 275 Filed 08/01/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK| DOCUMENT i]

 

SERGEANTS BENEVOLENT ASSOCIATION
HEALTH & WELFARE FUND, individually and on
behalf of itself and all others similarly situated,

Plaintiff,
v.

ACTAVIS, PLC, and FOREST LABORATORIES, LLC
MERZ PHARMA GMBH & CO., KGAA, MERZ GMBH
& CO., KGAA, MERZ PHARMACEUTICALS GMBH,
AMNEAL PHARMACEUTICALS, LLC, TEVA
PHARMACEUTICALS USA, INC., TEVA
PHARMACEUTICAL INDUSTRIES, LTD., BARR
PHARMACEUTICALS, INC., COBALT
LABORATORIES, INC., UPSHER-SMITH
LABORATORIES, INC., WOCKHARDT LIMITED,
WOCKHARDT USA LLC, SUN PHARMACEUTICALS
INDUSTRIES, LTD., DR. REDDY’S LABORATORIES
LTD.. and DR. REDDY’S LABORATORIES INC.,

Defendants.

 

 

 

 

USDC SDNY

ELECTRONICALLY FILED
DOC #:

DATE FILED:_£7./ « 14

 

 

 

 

 

 

 

C.A. No. 15-cv-6549-CM-RWL

STIPULATED PROPOSED CASE MANAGEMENT ORDER

WHEREAS, the parties have conferred and reached an agreement on a Proposed Case

Management Order consistent with Judge Lehrburger’s June 27, 2019 Order (ECF No. 271), the

Court hereby ORDERS the following timing and sequencing of events:

 

August 16, 2019 Parties serve initial disclosures.

 

interrogatories.

April 7, 2020 Last day for parties to serve additional requests for production and

 

April 22, 2020 Last day for parties to serve requests for admission.

 

May 22, 2020 Close of fact discovery.

 

 

 

 
Case 1:15-cv-06549-CM-RWL Document 275 Filed 08/01/19 Page 2 of 2

 

    

 

 

 

 

June 1 9, 2020

Plaintiff serves opening expert reports and files motion for class
certification.

For all expert reports, the parties will provide available dates for the
deposition of the proposed expert at the time of serving the report. The
parties will work to make experts available in advance of the deadline for
the opposition or responsive expert report. The parties agree that both
sides’ experts will be subject to a deposition for each expert report
submitted in this case.

If Plaintiff intends to use any expert report from the DPP action in this
case, that DPP expert will be subject to a deposition in this case.

 

August 14, 2020

Defendants serve opposition expert reports and file oppositions to motion
for class certification.

 

September 11, 2020

Plaintiff serves any reply expert reports and files reply in support of
motion for class certification.

Any expert submitting a second report (a reply) may be subject to a
second deposition to occur by the close of expert discovery. The scope
of the second deposition will be limited to the expert’s reply report.

 

October 9, 2020

 

 

Close of expert discovery.

 

SO ORDERED

Dated: August 1, 2019

 

The Honorable Robert W. Lehrburger
United States Magistrate Judge

 
